Order entered May 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00091-CR

                             JOHN ALAN SUBLETT, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-80900-08

                                           ORDER
         The Court GRANTS appellant’s second motion for extension of time to file appellant’s

brief.

         We ORDER appellant to file the brief within TEN DAYS from the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE